DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-11, 13, 14, and 16-18 in the reply filed on 6/10/2022 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention. 

Claim 14 is rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Tohana (JP20051614113). 
In re claim 14, Tohana discloses the heat exchange ventilation system according to claim 1,
wherein the return air supply duct is a branch supply air duct (pictured below; Examiner Fig. 1) branching off from the supply air duct (pictured below) at a portion (area in which 24 meets the supply air duct) of an upstream supply air duct (pictured below) of the supply air duct located upstream of the heat exchange ventilator, and 
allowing the upstream supply air duct to communicate with the room (when damper is in position of Fig. 6), 
wherein 
the air duct switching damper is a first air duct switching damper disposed at a portion of the upstream supply air duct (Fig. 6), 
the first air duct switching damper switching between an air duct for taking in the outdoor air as the first air duct switching damper closes the branch supply air duct and opens the upstream supply air duct (position of damper (25) shown in Fig. 6),
and another air duct being an air duct for allowing a part (downstream-most portion of upstream supply air duct) of the upstream supply air duct located downstream of the branch supply air duct to communicate with the branch supply air duct so as to circulate the indoor air as the first air duct switching damper closes an upstream side of the upstream supply air duct (position of damper (25) shown in Fig. 4) 

    PNG
    media_image1.png
    374
    1229
    media_image1.png
    Greyscale

Examiner Fig. 1: Tohana, Fig. 4; annotated

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 5, 13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Tohana (JP200516141113) in view of Komine (JP2006292300) in view of Hyodo (JP2002005487).
In re claim 1, Tohana discloses a heat exchange ventilation system (Fig. 1) including a heat exchange ventilator (ventilation device 10), a supply air duct to supply outdoor air outside (outside air introduction duct D1) a room into the room, and an exhaust air duct (exhaust duct D2) to discharge air in the room to the outside of the room, the system comprising:
the heat exchange ventilator including:
a casing (body case 11) having an 
internal supply air duct (air introduction port 17) and an 
internal exhaust air duct (exhaust port 18) that are formed therethrough,
the internal supply air duct being the supply air duct inside the heat exchange ventilator, the internal exhaust air duct being the exhaust air duct inside the heat exchange ventilator, the internal supply air duct and the internal exhaust air duct being independent of each other (Fig. 4);
a supply blower (centrifugal fan 14) provided in the internal supply air duct; 
an exhaust blower (centrifugal fan 13) provided in the internal exhaust air duct; and
a heat exchange element (12) provided inside the casing to effect heat exchange between air passing through the internal supply air duct and air passing through the internal exhaust air duct;
a temperature adjusting device (heater 22) disposed downstream (Fig. 4) of the heat exchange element in the supply air duct to heat or cool air passing through the supply air duct downstream of the heat exchange element; 
a return air supply duct (suction port 19) to return the air in the room to a portion of the supply air duct located upstream of the temperature adjustment coil (As seen in Fig. 4);
an air duct switching damper (damper 25) to switch between the supply air duct and the return air supply duct, the supply air duct being an air duct for taking in the outdoor air; (Fig. 4, 6)
an outdoor air temperature sensor (temperature sensor S3) to detect temperature of the outdoor air;
a return air temperature sensor (temperature sensor S1) to detect temperature of the air in the room that is to be discharged to the outside of the room; and
a controller configured to control operations (control device 32) of the heat exchange ventilator, the temperature adjustment coil, and the air duct switching damper ([0024]-[0075]; Fig. 1-19).
However, Tohana lacks: 
a temperature adjustment coil disposed downstream of the heat exchange element…
a return air temperature sensor disposed upstream of the heat exchange element to detect temperature of the air in the room that is to be discharged to the outside of the room…
Regarding the limitation, “a temperature adjustment coil disposed downstream of the heat exchange element…”; Komine discloses an analogous invention in that it is also a heat exchange ventilation device (1A) where it is described that a temperature adjustment coil (cold / hot water coil 4) is provided to heat or cool the air passing through the air flow passage at the downstream side of the heat exchange element (direct expansion coil 2; [0016]-[0025]; Fig. 1). 
It would have been obvious to a person skilled in the art to modify Tohana to include the temperature adjustment coil (cold / hot water coil 4) in providing a heating and cooling mode as described in the application. In addition, while a bathroom air-conditioning device is exemplified as an example of a heat-exchange ventilation system, it is generally accepted that a bathroom air conditioning device may also have a cooling function (Tohana; [0067]). Here, a specific installation of the temperature adjustment coil would have been set as appropriate by a person skilled in the art. Therefore, it is not recognized that there would be a disincentive in replacing the heater (Tohana; 22) disposed on the downstream side of the heat exchange element with the temperature adjustment coil (cold / hot water coil 4), as taught by Komine, for heating or cooling the air. 
Regarding the limitation, “a return air temperature sensor disposed upstream of the heat exchange element to detect temperature of the air in the room that is to be discharged to the outside of the room…”; Tohana discloses a temperature sensor (S1) that detects the temperature of the bathroom air that is to be exhausted to the outside of the room [0031]. With regards to the position of the indoor temperature sensor, Hyodo (JP2002005487) discloses an analogous system for heating and ventilation that utilizes a similar temperature sensor (exhaust temperature sensor 56). In this reference, it can be seen that the temperature sensor for sensing indoor air to be exhausted is located upstream of the heat exchanger (30) according to an air flow path (Fig. 3). 
It would have been obvious to one of ordinary skill in the art at the time the instant application was filed to modify the proposed system of Tohana to include positioning a return/exhaust air temperature sensor upstream of the heat exchanger to detect temperature of the air in the room that is to be discharged, as taught by Hyodo. 
One of ordinary skill in the art in the art would be motivated to modify the proposed system of Tohana to dispose the return air temperature sensor of Tohana (S1), according to the configuration of the temperature sensor (56) as taught by Hyodo, in order to provide timely and accurate data on the temperature of the air in the room which has gained heat from sources such as human beings, solar heat, and machinery before being further processed by the air conditioning system. There would be no notable inconvenience imposed upon a person skilled in the art to appropriately set the temperature sensor, as taught by Hyodo, at a position upstream with respect to the heat exchange element to detect temperature of the air in the room that is to be discharged to the outside of the room.   

    PNG
    media_image2.png
    538
    474
    media_image2.png
    Greyscale

Hyodo, Fig. 3; annotated


In re claim 2, Tohana discloses wherein the controller is configured to execute first switching control (Fig. 4); 
for placing the air duct switching damper (25) in a position to switch from the supply air duct to the return air supply duct (the upward position shown in Fig. 4) 
when 
the temperature of the air in the room detected by the return air temperature sensor (S1) satisfies a predetermined temperature condition [0032] 
during a heating operation mode of the temperature adjustment coil for heating the air ([0039], [0045]) 
Tohana lacks: 
wherein the controller executes first switching control … 
when the temperature of the outdoor air detected by the outdoor air temperature sensor and the temperature of the air in the room detected by the return air temperature sensor satisfy a predetermined temperature condition;
… or during a cooling operation mode of the temperature adjustment coil for cooling the air.
Regarding the limitation, “when the temperature of the outdoor air detected by the outdoor air temperature sensor…”; Tohana discloses, in the context of another embodiment (Fig. 10), wherein a similar damper (123) is moved when the temperature of the outdoor air detected by the outdoor air temperature sensor satisfies a predetermined temperature condition in order to prevent condensation on the heat exchanger [0051-0052]. Tohana teaches a damper which is switch-controlled and rotated based upon the temperature of the outside air detected by the temperature sensor S3 [0051]. Tohana further discloses a motor for rotating of dampers in controlling operational modes set by the detection of signals from a return air/exhaust air temperature sensor (S1) to outdoor temperature sensor (S3) [0032]. Additionally, Tohana discloses an aspect of the system which is capable of “…detecting the temperature sensor, wherein the control means controls opening and closing of the opening and closing means based on detection of these sensors (outside and return/exhaust temperature sensors)” [0015].
It would have been obvious to modify the system of Tohana (embodiment of Fig. 4 – 6) by providing wherein the controller executes first switching control when the temperature of the outdoor air detected by the outdoor air temperature sensor and … satisfies a predetermined temperature, as suggested by the other embodiment of Tohana (Fig. 10) and described within ([0015], [0051] [0032]), to prevent condensation on the heat exchanger, maintain energy efficiency, and control openings based on temperature sensor readings. 
Examiners Note: It should be noted that switching control based upon temperature readings and the benefits therein are generally known in the current state of the art for heat exchange ventilation systems and thus within the capability of one of ordinary skill in the art, who would readily appreciate the advantageous effects realized within the first embodiment (Fig. 4 – 6) as well. 
Additionally, the proposed system of Tohana as set forth in re claims 1 and 5, with regards to the position and functionality of the return/exhaust temperature sensor (S1) and the outdoor temperature sensor (S3), would not hinder the effective temperature control operations disclosed by Tohana above. The location of temperature sensor S1 within the proposed system would still be fully capable of sending signals to the controller device (32) in actuating the rotation of dampers based upon the temperature sensed at both the return/exhaust sensor (S1) and outdoor sensor (S3) [0032]. The temperature data provided by sensors S1 and S3 disposed within the proposed system would provide the necessary information to realize a controller with the capability to execute first switching control under predetermined outdoor and indoor air temperature conditions, as taught by Tohana.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the instant application was filed to control the rotation of switches and dampers based upon temperature data from sensors disposed within the proposed system, as taught by Tohana and positioned by Hyodo, in executing a first switch control when the temperature of the outdoor air detected by the outdoor air temperature sensor and the temperature of the air in the room detected by the return air temperature sensor satisfy a predetermined temperature condition. 
Regarding the limitation, “during a cooling operation mode of the temperature adjustment coil for cooling the air”; Komine (JP2006292300) discloses a similar device (1A), wherein an analogous temperature adjustment coil (cold/ hot water coil 4, [0016] – [0025], Fig. 1) includes a heating operation and a cooling operation [0019].
It would have been obvious to modify the system of Tohana by modifying the heating element (22) with the cold / hot water coil (4), as taught by Komine, in order to exercise more robust control in the heating or cooling of the target environment according to user conditions.
Regarding the aspect that the first switching control is performed during the cooling operation, it would have been obvious to one of ordinary skill to perform the first switching control during the cooling operation since one of ordinary skill would readily appreciate that a motivation to perform the first switching control (e.g. to prevent condensation) would still apply during the use of the cold/ hot water coil during cooling mode.

In re claim 3, Tohana discloses the heat exchange ventilation system according to claim 2, wherein the controller is configured to execute the first switching control when: 
the temperature adjustment coil (Komine; cold / hot water coil 4) is in the heating operation mode for heating the air ([0039], [0045]; Fig. 4); 
the temperature of the outdoor air detected by the outdoor air temperature sensor (S3) satisfies a predetermined condition ([0015], [0032]); and
the temperature of the air in the room detected by the return air temperature sensor (S1) satisfies a predetermined condition ([0015], [0032]).
Tohana lacks:
wherein the controller executes the first switching control when 
the temperature of the outdoor air detected by the outdoor air temperature sensor is lower than or equal to a predetermined first temperature threshold; and
the temperature of the air in the room detected by the return air temperature sensor is lower than or equal to a predetermined second temperature threshold.
Regarding the aspect that, “the temperature of the [air] detected by the [outdoor/room] temperature sensor is lower than or equal to a predetermined first/second temperature threshold”; Tohana discloses, in the context of another embodiment (Fig. 10), wherein a similar damper (123) is moved when the temperature of the outdoor air detected by the outdoor air temperature sensor (S3) is lower than or equal to a predetermined temperature threshold in order to prevent condensation on the heat exchanger [0051 - 0052]. 
It would have been obvious to modify the proposed system of Tohana (embodiment of Fig. 4 – 6) by providing wherein the controller executes first switching control when the temperature of the outdoor air detected by the outdoor air temperature sensor, as suggested by the other embodiment of Tohana (Fig. 10) and described within [0015], to prevent condensation on the heat exchanger, maintain energy efficiency, and control openings based on temperature sensor readings. It should be noted that switching control based upon temperature readings and the benefits therein are generally known in the current state of the art for heat exchange ventilation systems and thus within the capability of one of ordinary skill, who would readily appreciate the advantageous effects realized within the first embodiment (Fig. 4 – 6) as well. 
Additionally, Tohana discloses a system for controlling the opening and closing of damper switches and motors upon detection of signals from either the indoor or outdoor temperature sensors [0032]. As such it would be easily conceived by a person of ordinary skill in the art to apply the technique for actuating damper movements based on signal detection from temperature sensors in controlling analogous damper movements elsewhere within the design. It would pose no significant challenge or disadvantage to use these teachings to create switching state conditions, such as those disclosed within the present application, based upon detection of signals from either the indoor or outdoor temperature sensors in controlling damper switches during heating, or cooling, operations in order to execute the first switching control under predetermined temperature thresholds.   

In re claim 4, Tohana discloses the heat exchange ventilation system according to claim 2, wherein the controller is configured to execute the first switching control when: 
the temperature adjustment coil (Komine; cold / hot water coil 4) is in the cooling operation mode; 
the temperature of the outdoor air detected by the outdoor air temperature sensor (S3) satisfies a predetermined condition ([0015], [0032]); and
the temperature of the air in the room detected by the return air temperature sensor (S1) satisfies a predetermined condition ([0015], [0032]).
Tohana lacks:
the temperature of the outdoor air detected by the outdoor air temperature sensor is higher than or equal to a predetermined third temperature threshold; and
the temperature of the air in the room detected by the return air temperature sensor is higher than or equal to a predetermined fourth temperature threshold.
Regarding the aspect that, “the temperature of the [air] detected by the [outdoor/room] temperature sensor is higher than or equal to a predetermined third/fourth temperature threshold”; Tohana discloses, in the context of another embodiment (Fig. 10), wherein a similar damper (123) is moved when the temperature of the outdoor air detected by the outdoor air temperature sensor (S3) is higher than or equal to a predetermined temperature threshold in order to prevent condensation on the heat exchanger [0051 - 0052]. 
It would have been obvious to provide in the proposed system of Tohana, “the temperature of the [air] detected by the [outdoor/room] temperature sensor is higher than or equal to a predetermined third/fourth temperature threshold”, see above in re claim 3.

In re claim 5, Tohana discloses the heat exchange ventilation system according to claim 3, wherein the controller is configured to execute second switching control for restoring the air duct switching damper to a position to switch from the return air supply duct to the supply air duct (damper (25) in the downward position of Fig. 1, 6) [0042], 
Tohana lacks:
wherein the controller executes second switching control … when a temperature difference between a set temperature of the temperature adjustment coil and the temperature of the air in the room detected by the return air temperature sensor becomes smaller than or equal to a predetermined temperature difference threshold after the first switching control is executed. 
Regarding the limitation, “… when a temperature difference between a set temperature of the temperature adjustment coil and the temperature of the air in the room detected by the return air temperature sensor becomes smaller than or equal to a predetermined temperature difference threshold after the first switching control is executed.”; Tohana discloses a return air temperature sensor (S1) that detects the temperature of the bathroom, or indoor, air to be exhausted by which the rotation of internal dampers are controlled. It naturally follows from the suggestions of Tohana, that after the first switching control is executed, wherein air is circulated and more readily temperature adjusted, the temperature sensor (S1) would eventually reach the predetermined threshold as being less than or equal to that set by the temperature adjustment coil. Upon reaching the target temperature threshold, it would be obvious to one skilled in the art to have the proposed system execute the second switching state in order to introduce fresh air from the supply air duct into the enclosed environment.  
With regards to the position of the indoor temperature sensor, Hyodo (JP2002005487) discloses an analogous system for heating and ventilation that utilizes a similar temperature sensor (exhaust temperature sensor 56). In this reference, it can be seen that the temperature sensor for sensing indoor air to be exhausted is located upstream of the heat exchanger (30) according to an air flow path (Fig. 3). A person skilled in the art would be motivated to modify the return air temperature sensor of Tohana (S1), according to the configuration of the exhaust temperature sensor (56), in order to provide timely and accurate data on the temperature of the air in the room which has gained heat from sources such as human beings, solar heat, and machinery. There would be no notable inconvenience imposed upon a person skilled in the art to appropriately set the temperature sensor, as taught by Hyodo, at a position upstream with respect to the heat exchange element to detect temperature of the air in the room that is to be discharged to the outside of the room.   
Furthermore, it should be noted that the present application does not disclose a separate temperature sensor dedicated to detecting the temperature of the temperature adjustment coil for comparison against the return air temperature sensor. As such, it would be obvious to one skilled in the art to utilize the proposed system of Tohana, as discussed above, to fully realize the capability described in the present application by detecting signals from the return temperature sensor in executing the second switch control when the temperature of the air in the room detected by the return air temperature sensor becomes smaller than or equal to a predetermined temperature difference threshold after the first switching control is executed.

In re claim 13, Tohana discloses the heat exchange ventilation system according to claim 1, wherein the temperature adjustment coil (Komine; cold / hot water coil 4) is disposed at a portion of a downstream supply air duct located downstream of the internal supply air duct (Tohana; Fig. 4, 6).
Moreover, in Tohana the heating element (22) modified by the temperature adjustment coil (cold / hot water coil 4), as taught by Komine in re claim 1, is positioned at a portion of the downstream supply air duct located downstream of the internal supply air duct (Fig. 2 Tohana, Fig .4; annotated). 

    PNG
    media_image3.png
    332
    517
    media_image3.png
    Greyscale

Examiner Fig. 2: Tohana, Fig. 4; annotated

In re claim 16, please refer to in re claim 5.

Claims 6 – 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Tohana (JP200516141113) in view of Komine (JP2006292300) in view of Hyodo (JP2002005487) in view of Goto (JP2011052904).
In re claim 6, please refer to in re claim 7.

In re claim 7, Tohana discloses the heat exchange ventilation system according to claim 1; 
Tohana lacks:
wherein when the temperature adjustment coil is either in a heating operation mode or in a cooling operation mode, the controller is configured to execute, on the basis of a current time and a predetermined time, 
first switching control for placing the air duct switching damper in a position to switch from the supply air duct to the return air supply duct, and 
second switching control for restoring the air duct switching damper to a position to switch from the return air supply duct to the supply air duct.
Regarding the limitation, “…wherein when the temperature adjustment coil is either in a heating operation mode or in a cooling operation mode, the controller executes, on the basis of a current time and a predetermined time, first switching control for placing the air duct switching damper in a position to switch from the supply air duct to the return air supply duct, and second switching control for restoring the air duct switching damper to a position to switch from the return air supply duct to the supply air duct.”; Goto discloses a similar invention, comprising an analogous heat-exchange ventilation system wherein ventilation and damper control is performed based on current time and pre-determined time (Fig. 1-10, Step S7). Controls for ventilation cycles actuate internal branch dampers (V1 – V6) which change air flow paths to ventilate the heat exchange system, these operations are based upon different time patterns and set conditions ([0056] – [0058], [0085]). In one embodiment ventilation is performed at different time intervals, such as every 2 minutes or every 5 minutes, or when a predetermined period of time has passed ([0065] – [0072], [0076]). Another embodiment of the system ventilation behavior is based upon operational periods within a year, categorized by three different predetermined seasonal time frames; spring, summer, and winter [0087]. 
One of ordinary skill in the art would be motivated to modify the system of Tohana with the current and predetermined time-based controls, set forth in Goto, in order to achieve better heating and energy efficiency for various times throughout the day and to account for the effects of environmental conditions on the heat exchange system brought on by seasonal weather conditions. Moreover, the benefits of these ventilation cycles are easily recognized in helping to maintain healthy user environments by discharging harmful chemical substances readily found within homes, ensuring indoor air is scheduled to refreshed regularly in accordance with modern legal statutes ([002] – [003]). 
Therefore, the advantages of incorporating the time-based controls, as disclosed, into the proposed system of Tohana would be easily recognized by one of ordinary skill in the art. It would pose no significant difficulty to utilize the teachings of Goto in order to execute, on the basis of a current time and a predetermined time, first switching control for placing the air duct switching damper in a position to switch from the supply air duct to the return air supply duct, and second switching control for restoring the air duct switching damper to a position to switch from the return air supply duct to the supply air duct in ventilating and recirculation of air within user environments. 

In re claim 8, please refer to in re claim 7

In re claim 17, please refer to in re claim 7

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Tohana (JP200516141113) in view of Komine (JP2006292300) in view of Hyodo (JP2002005487) in view of Chagnot (US20050236150).
In re claim 9, Tohana discloses, the heat exchange ventilation system according to claim 2;
Tohana lacks: 
wherein the controller is configured to increase an air volume of the supply blower after executing the first switching control. 
Regarding the limitation, “wherein the controller increases an air volume of the supply blower after executing the first switching control.”; Chagnot (US20050236150) discloses an analogous system relating to heat and energy recovery ventilators, wherein they teach a control method for independently adjusting the speed of supply blowers and the flow of supply air streams [0052]. The operation of supply fans is controlled through a controller (70) wherein environmental conditions detected by sensor(s) (86) are used in adjusting the supply blower motor speed [0054].
One of ordinary skill in the art would be motivated to modify the design of Tohana with the control system for supply blowers, as taught by Chagnot, in order to maintain desired environmental conditions and increase heat and energy recovery efficiency [0008]. In using temperature or environmental condition sensors to adjust the air volume of supply blowers, the control system taught by Chagnot does not significantly differ from the desired functionality of the temperature-based state switching seen in the present application. As such, it would be easily conceived by one of ordinary skill in the art to apply the teachings of Chagnot within the heat exchange ventilation system of Tohana in order to produce a behavior wherein the controller increases an air volume of the supply blower after executing the first switching control.   
Regarding the aspect that the controller increases an air volume of the supply blower after executing the first switching control, the proposed system is capable of increasing the air volume of the supply blower according to temperature-based switching control operations. It would have been obvious to provide wherein the controller increases an air volume of the supply blower after executing the first switching control to achieve and maintain desired environmental conditions if/when the prevailing requirements call for it.

In re claim 18, please refer to in re claim 9. 



Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Tohana (JP200516141113) in view of Komine (JP2006292300) in view of Hyodo (JP2002005487) in view of Haglid (US20020164944).
In re claim 10, Tohana discloses the heat exchange ventilation system according to claim 7; 
Tohana lacks: 
wherein during a time elapsing after execution of the first switching control until execution of the second switching control, the controller is configured to switch control of the exhaust blower to arbitrary control and execute the arbitrary control, the arbitrary control being any of: 
control for stopping the exhaust blower; 
control for causing the exhaust blower to provide a smaller air volume than that before the execution of the first switching control; 
and control for causing the exhaust blower to maintain the same air volume as that before the execution of the first switching control.
Regarding the limitation, “…wherein during a time elapsing after execution of the first switching control until execution of the second switching control, the controller is capable of switching control of the exhaust blower to arbitrary control and executing the arbitrary control, the arbitrary control being any of: control for stopping the exhaust blower; control for causing the exhaust blower to provide a smaller air volume than that before the execution of the first switching control; and control for causing the exhaust blower to maintain the same air volume as that before the execution of the first switching control.”; Haglid (US20020164944) teaches an analogous system relating to heat exchange ventilation systems and method, in which variable-speed fans are controlled in exhausting air from an enclosed space. The fans disclosed are capable of four speeds wherein the speed and stopping and starting of each fan is controlled by the controller (168) in response to temperature sensor (84, 86) signals detected by the system ([0110], [0153]). It should be noted that the behavior of the variable fans disclosed in Haglid are also capable of being adjusted on the basis of current and pre-determined time ([0157], [0198], [0200] – [0204]). Therefore, it can be seen that the control system set forth by Haglid directly relates to the proposed functionality of the present application. 
One of ordinary skill in the arts would have been motivated to modify the proposed system of Tohana, by controlling the exhaust fan behavior as disclosed by Haglid, in order to save on energy and reduce the cost of cooling and heating [0006]. 
It would pose no significant difficulty to one skilled in the art to utilize the controller instructions disclosed in Haglid, which can directly vary the speed of or stop and start exhaust air movers in response to detected temperature signals and time during operation modes, to create a system using the design of Tohana, capable of executing or enabling arbitrary control over exhaust behavior. The arbitrary control being any of: control for stopping the exhaust blower; control for causing the exhaust blower to provide a smaller air volume than that before the execution of the first switching control; and control for causing the exhaust blower to maintain the same air volume as that before the execution of the first switching control. 

In re claim 11, please refer to in re claim 10. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 2 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW JOHN MOSCOLA whose telephone number is (571)272-6944. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules
can be reached on (571) 272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW JOHN MOSCOLA/Examiner, Art Unit 3763                                                                                                                                                                                                        

/MARC E NORMAN/Primary Examiner, Art Unit 3763